Citation Nr: 1546828	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-04 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michele Mansmann, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo

INTRODUCTION

The Veteran served on active duty from July 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a Board videoconference hearing in March 2013, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (citing 38 U.S.C.A. § 5103A(d)(2)(B)).  If the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.  Robinson, 21 Vet. App. at 553.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. at 86.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

Low Back Disability

A February 2010 VA treatment record shows the Veteran was diagnosed with degenerative joint disease of the lumbar spine, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  According to the Veteran's service treatment records (STRs) in December 1980, he reported previous injury to his back that occurred in 1978.  A February 1981 STR notes he presented with left shoulder pain after someone fell on his shoulder during physical training.  Following injury to his left shoulder, he also reported a history of lower back pain satisfying the second element of a service connection claim.  Id. 

Post-service VA treatment records show that the Veteran was treated on multiple occasions for back pain.  An x-ray taken in February 2010 diagnosed degenerative joint disease of the lumbar spine noting "ossifications projecting of the left obturator foramen of uncertain etiology.  This may be related to prior trauma."  See May 2005 through January 2008 Philadelphia VA Medical Center Treatment Records; February and March 2010 Erie VA Medical Center Treatment Records.

The Veteran was not provided with a VA examination for his back condition.  His STRs support a finding that degenerative joint disease of the lumbar spine may have been incurred or aggravated in service. Therefore, because there is supporting evidence that current back condition could be related to an event, injury, or disease in service, the Board finds that a VA examination for the Veteran's back condition is necessary.  McLendon, 20 Vet. App. 79.; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing "...by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

VA may rebut the second prong of the presumption of soundness  "...through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran's July 1980 enlistment examination is completely negative for any mention of a back condition.  Therefore he is presumed sound on entry into service with regard to a back condition.  Based on the foregoing, the Board finds that further examination and a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any disabilities present.

Bilateral Foot Disability

The Veteran has been diagnosed with a skin condition of the feet, to include xerosis, keratosil, and mycoctic toenails.  See February and March 2008 Coatsville VA Medical Center Treatment Records.  According to the Veteran, his foot condition began in service during basic training.  He reported that his feet were often wet and wrinkled due to excessive marching in "streams and swamps" and the onset of problems with his feet was in basic training while marching with wet feet in Ft. Jackson and Ft. Lewis.  See December 2008 Statement.  The Veteran is competent to state that he had a skin problem in service and that it has persisted.  The record is insufficient for the Board to adjudicate this claim.  Based on the foregoing, the Board finds that further examination and a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any disabilities present.  McLendon, 20 Vet. App. 79.  

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  
An August 2009 substance abuse/addiction psychiatry note shows the Veteran was diagnosed with PTSD by his VA therapist.  According to the VA therapist, the Veteran's PTSD diagnosis is associated with personal trauma related to his reported in-service stressor of racial discrimination by a Sergeant.  See Erie VA Medical Center Treatment Records from February 2009 through August 2009.  The Board acknowledges that the Veteran has reported two in-service stressors that have not been corroborated by the U.S. Army and Joint Services Records Research Center (JSRRC).  In March 2011 the RO issued a Formal Finding from JSRRC.  According to the memorandum, the information required to corroborate the stressful events described by the Veteran is insufficient to send to JSRRC "and/or insufficient to allow for  meaningful research of Marine Corp or National and Records Administration."  The memorandum also notes that the Veteran's DD 214 is not of record.  Specifically, the Veteran reported witnessing a soldier shot, three soldiers die from heat stroke and heart attacks during basic training at Fort Jackson, South Carolina, and personal trauma due to racial discrimination by a Sergeant.  See April 2010 VA Form 21-0781; February 2009 through August 2009 Erie VA Medical Center Treatment Records.  

While the Veteran's post-service VA treatment records document diagnosis of and ongoing treatment for PTSD, with exception of the Veteran's statements there is no supporting evidence showing a relationship between current diagnosis and military service.  As indicated above, a March 2011 Formal Finding from JSRRC indicates that insufficient evidence of record precludes obtaining the information necessary to corroborate stressful events for the Veteran's PTSD claim.  Of record is evidence of a current disability and some evidence that indicates that the disability may be associated with the Veteran's military service.  Specifically the Board finds the VA therapist's August 2009 opinion that the Veteran's accounts of personal trauma during basic training is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, and therefore meets the low threshold established in McLendon for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease.  An examination is required to address the etiology of the Veteran's PTSD.  See February and March 2010 Erie VA Medical Center Treatment Records.
Finally, the Veteran's STRs and military personnel records appear to be incomplete.  Specifically, his separation physical examination and Certificate of Release or Discharge from Active Service (DD 214), is not of record.  The Board finds that the separation physical examination is particularly probative both as to the Veteran's subjective reports of symptoms associated with his back condition, PTSD and bilateral foot condition and their resulting objective findings.  The evidence of record is insufficient for the Board to adjudicate this claim.  Accordingly, on remand, the originating agency shall attempt to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's service treatment records and military personnel records, including his separation examination and DD 214 for his period of active service in the U.S. Army from July 1980 to February 1981.  Requests should be made to the National Personnel Records Center, the Records Management Center, and/or any other location, as appropriate.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran and his attorney should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2.  Then, review the claims file and prepare a summary of the Veteran's non-combat stressors and forward it to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for any information, to include unit records, which would verify the alleged stressor.  If no records are available, a negative reply is required.  The stressors are as follows:

a)  The Veteran reported witnessing a soldier shot and three soldiers die from heat stroke during basic training.

b)  The Veteran experienced personal trauma due to racial discrimination by a Sergeant.

3.  After completion of the actions above schedule the Veteran for an examination with an appropriate clinician for his PTSD.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide opinions with regard to the following:

Whether it as least as likely as not (e.g.50 percent or greater probability) that PTSD or other chronic psychiatric disorder had its onset or is otherwise related to the Veteran's active military service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Thereafter, the Veteran must be afforded the appropriate examination for degenerative joint disease of the lumbar spine.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

For each low back disability identified, the examiner should indicate whether it is as least as likely as not (50 percent or greater probability) had its clinical onset in service or is otherwise related to active service, or if arthritis is diagnosed, whether it began within one year after discharge from active service.

If the examiner does NOT find that the Veteran's low back disability was directly related to the in-service incident specified above, the examiner must provide an opinion as to whether, on the basis of the clinical record, it can be concluded as medically undebatable that the Veteran's back disability preexisted his period of active military service?

If it is found as medically undebatable that a low back disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

The examiner must provide a detailed explanation and rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  Thereafter, the Veteran must be afforded the appropriate examination for his bilateral foot disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

For any foot disability identified, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active service, or if arthritis is diagnosed, whether it began within one year after discharge from active service.

The examiner must provide a detailed explanation and rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

The examiner must review the pertinent evidence and also undertake any indicated studies, if needed.  The examiner must consider the Veteran's lay statements.

6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his attorney should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




